Citation Nr: 1141640	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a bilateral foot injury.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

The Veteran and P. J. P.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Regarding the Veteran's claim of service connection for residuals of a bilateral foot disability, the notice provisions of the VCAA appear to be satisfied; however, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to this claim.  See 38 C.F.R. § 3.159 (2011). 

At the outset, the Board notes that whether or not the Veteran has had problems with his feet since service (i.e., pain and/or discomfort) is something capable of lay observation.   See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).

In this case, the service treatment records document several instances of treatment for bilateral foot problems.  Specifically, he was first seen in February 1968 for a complaint of athletes' foot.  Next, in March 1968 he complained of a blister on his right foot.  In May 1969, he was seen and treated for infected sores to both feet due to his duties with the diving unit.  He was prescribed antibiotics that apparently were not successful, because he was subsequently seen in June 1969 for infected sores to both of his feet.  On service separation examination, clinical evaluation of his feet was normal.

Post-service treatment records do not document any treatment for any foot problem; however, the Veteran has stated in May 2007 and September 2008 that his feet have bothered him since his noted in-service infections.

The Veteran has not been afforded an examination to determine whether any current chronic foot disorder might be related to his service.  In light of the above, the Board finds that an examination is necessary in this case to satisfy VA's obligations to assist the Veteran.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's initial rating claims, the Board observes that a September 2008 rating decision granted service connection for PTSD and assigned a 50 percent rating; and a January 2010 rating decision granted service connection for hypertension and assigned a 10 percent rating.  The Veteran initiated an appeal as to the ratings assigned in October 2008, and February 2010, and a statement of the case was issued in June 2009 and May 2010 for PTSD and hypertension respectively.  Although a VA Form 9 was not timely filed to either of these issues, the Veteran provided testimony at the May 2011 Travel Board hearing.  Such testimony is deemed to perfect the appeal as to these issues, particularly as it likely led to an expectation on the part of the Veteran that his claims remained in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In so finding, it is noted that the substantive appeal is not jurisdictional and the failure to file such document may be waived by the Board.  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

By contrast, another issue, that of service connection for transient ischemic attacks was not raised at the hearing.  Therefore, even considering Percy, the Board finds no basis for concluding that such claim is in appellate status.   

During the May 2011 hearing, the Veteran testified that his PTSD and hypertension disabilities had increased in severity.  He submitted a May 2011 mental health treatment record documenting worsening of his PTSD, to include that he was unemployable due to his service-connected PTSD.  He has not been evaluated for the PTSD and hypertension disabilities by VA since November 2007 and December 2009, respectively.  When the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

The record also suggests that the Veteran receives ongoing treatment for his PTSD and hypertension.  The most recent records of such treatment in the claims file (with the exception of the April to May 2011 VA mental health records that the Veteran submitted at his Board hearing) are dated in 2010.  Updated treatment records are pertinent evidence, and must be secured; any VA treatment records are constructively of record.

Finally, In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Id. at 454.  Thus, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and the psychiatric examination should determine if he is currently unemployable due to his service-connected PTSD. 

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should provide appropriate notice concerning the Veteran's claim for TDIU.

2. Ask the Veteran to identify any VA and private treatment records referable to his PTSD and hypertension since May 2010.  After securing any necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.  Whether or not the Veteran responds, the RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3. Thereafter, the RO should arrange for an orthopedic examination to determine whether he at least as likely as not (a 50 percent or better probability) has a bilateral foot disability that is related to his service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should identify (by medical diagnosis) any (and each) foot disability found, and opine whether it was related to the bilateral foot infection noted in service.  The examiner should specifically address the in-service instances of treatment and must provide a rationale for all opinions.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.  

4. The Veteran should be afforded a cardiovascular, or other appropriate examination, to ascertain the current severity of the Veteran's hypertension.  All indicated tests should be performed.  The examiner should report all pertinent findings.

5. The RO should also schedule the Veteran for a psychiatric examination to ascertain the current severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.

The examiner must also comment on the impact of the Veteran's PTSD on his ability to obtain and retain employment.  Then, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his PTSD, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

6. Thereafter, the RO should readjudicate the Veteran's claims, to include consideration of his TDIU claim.  If such action does not grant the benefits claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


